Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 4/16/2021 in which claims 1-10, 13, 14, 17, 21-30 are pending, claims 21-30 are new and claims 1, 4, 5, 6, 8, 9, 10, and 13 are currently amended. 

Election/Restrictions
Newly submitted claims 23-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 23-26, drawn to a jacket removal tool with emphasis on the cutting cylinder and blade housing with overlapping windows 
II. Claims 2-6, drawn to drawn to a jacket removal tool with emphasis on the gear train.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the handle of the driver" in line 20.  There is insufficient antecedent basis for this limitation in the claim, both “the handle” and “the driver”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 5, 7, 10, 21, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (U.S. Patent 3,990,331).
Claims 1 and 27, Matthews discloses a jacket removal tool for removing a jacket from an electrical cable comprising: a cutting cylinder (liner 46) forming a longitudinally extending central bore extending therethough and being rotatable about a longitudinal axis that is coaxial with the central bore; 

a blade (42) mounted on the blade housing (33) such that the blade housing (33) and blade (42) are rotatable with the cutting cylinder (46) and the blade includes a cutting edge that extends in at least partially overlapping relationship with the central bore to provide a desired depth of cut for removing the jacket from an electrical cable inserted into the housing bore; and a drive axle (22) aligned parallel to and spaced transversely apart from the longitudinal axis of the cutting cylinder (46) and projecting rearward relative to the leading end of the cutting cylinder, the drive axle being operably coupled with the cutting cylinder (46) to transfer rotational motion of the drive axle to rotational motion of the cutting cylinder and the drive axle (220 being engageable by a driver (drill) configured to rotate the drive axle. 
In regards to claim 2 and 14, Matthews discloses a gear train including a plurality of gears (gear 21/pinion 19) that includes at least a drive gear (21) and a cutting-cylinder gear (19), the drive gear (21) being non- rotationally coupled with the drive axle (22) and the cutting-cylinder gear (19) being non-rotationally coupled with the cutting cylinder (33), wherein the drive gear (21) is rotated with the drive axle (22) and imparts rotational motion to the plurality of gears in the gear train including the cutting-cylinder gear (19) which imparts rotation of the cutting cylinder (33) about the longitudinal axis.
In regards to claim 4, Matthews discloses: a drive unit housing (11) through which the cutting cylinder (33) extends and is rotatable relative to the drive unit housing (11) and which houses the gear train (21 and 19).
st and 2nd spacer plates, and a rear plate (annotated below), wherein the first spacer plate extends between the front plate and the mid-plate and the second spacer plate extends between the mid-plate and the rear plate with the spacer plates having a thickness sufficient to space the front plate, mid-plate and rear plate apart a distance sufficient to provide a space for the gear train, and wherein the drive axle (22) is rotationally coupled to the rear plate and extends through the rear plate to provide a distal end to which the driver (drill) is couplable.



    PNG
    media_image1.png
    1147
    1097
    media_image1.png
    Greyscale


In regards to claim 7, Matthews discloses wherein the position of the blade (42) is adjustable (slot 44) relative to the central bore to adjust a position of the cutting edge (50) within the central bore.

In regards to claim 21 and 28, Matthews discloses wherein a blade housing opening (near the blade 43) is formed in the blade housing (33), the blade housing opening is defined in part by a base wall (cylindrical wall of 33) comprising at least one guide surface (outer surface of the cylindrical wall) with a blade channel (slot for the blade 42; fig. 2) formed in the base wall (cylindrical wall of 33) , the blade (42) is disposed in the blade channel (fig. 2) and retained therein on a screw (43) extending through the blade channel such that rotation of the screw (43) adjusts the position of the blade within the blade channel. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (U.S. Patent 3,990,331) and in further view of Warner (U.S. Patent 6,381,850).
In regards to claims 22 and 29, Matthews discloses the claimed invention except wherein a spring is disposed on the screw between the blade and blade housing to bias the blade outward from the blade channel. Attention is further directed to the Warner wire stripping tool.  Warner discloses a blade 110 that is disposed in a central bore and that can be adjusted, to extend more or less into the bore to increase or decrease the depth of the blade that cuts into the cable.  A screw 104 presses against the top of the blade 48 that is biased upwards by a spring 102.  The more the screw is tightened, the further the blade extends.  It would have been obvious to one having ordinary skill in the art to have modified the blade 43 of Matthews with a spring biased blade such as taught by Warner to provide for an adjustable penetration depth into the cable to allow for improved operation with a variety of cable thicknesses. 

Claims 1, 2, 8-9, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Andreescu (U.S. Patent 6,513,244) in view of Mok et al. (U.S. Patent 8,075,229), herein referred to as Mok.
Andreescu discloses a jacket removal tool for removing a jacket from an electrical cable comprising: 
a cutting cylinder (guide 2) forming a longitudinally extending central bore extending therethrough (opening that extends from the threaded connection with the knife 1 to the engagement with blade holder 4; best identified by 43 in fig. 1.1) and 
 a blade housing (peeling knife 1) affixed to the cutting cylinder at or near a leading end of the cutting cylinder (the peeling knife is screwed onto the guide 2; col. 3, lines 2-4 ), the blade housing (1) having a housing bore (see fig. 1.3) sized to receive the leading end of the cutting cylinder; 
a blade (3) mounted on the blade housing (1) such that the blade housing and blade are rotatable with the cutting cylinder (2) and the blade (3) includes a cutting edge (31; fig. 1.3) that extends in at least partially overlapping relationship with the central bore to provide a desired depth of cut for removing the jacket from an electrical cable inserted into the housing bore; and 
a drive axle (41) aligned parallel to from the longitudinal axis of the cutting cylinder and projecting rearward relative to the leading end of the cutting cylinder, the drive axle being operably coupled with the cutting cylinder to transfer rotational motion of the drive axle to rotational motion of the cutting cylinder, and the drive axle being engageable by a driver configured to rotate the drive axle. 
Andreescu does not disclose that the drive axle is spaced transversely apart from the longitudinal axis. Andreescu does disclose that at the end of the blade holder at 41 a drilling machine can be attached.  Attention is further directed to the Mok drill. Mok discloses a drill assembly with a chuck for rotating tools such as set forth by Andreescu.  Mok also discloses that it is known for the output shaft 32 to be offset from the chuck assembly.  Since Andreescu contemplates the use of the cable preparation tool with a drill secured to the end of the blade holder, it would have been obvious to have utilized 
In regards to claim 2, the modified device of Andreescu discloses: a gear train including a plurality of gears (33, 34, 53, 64)  that includes at least a drive gear (41) and a cutting- cylinder gear (64), the drive gear (41) being non-rotationally coupled with the drive axle (32) and the cutting-cylinder gear (64) being non-rotationally coupled with the cutting cylinder (2 Andressecu), wherein the drive gear (41) is rotated with the drive axle and imparts rotational motion to the plurality of gears in the gear train including the cutting-cylinder gear (64) which imparts rotation of the cutting cylinder (2) about the longitudinal axis.
In regards to claim 8 and 30, the modified device of Andreescu discloses a die (split ring 9) having a bore there through that has dimensions that are the same as or just larger than outer dimensions of a cable that is to have a jacket thereon removed by the jacket removal tool (work piece is not claimed subject matter), wherein a terminal end of the die is removably secured within a leading portion of the central bore (the bore of guide 2; see fig. 3.4).
In regards to claim 9, the modified device of Andreescu discloses wherein the die (9) is interchangeable with one or more similarly configured die having bores of different dimensions adapted for cables of different outer dimensions (the ring 9 can be removed, and the different bores are not being positively claimed) and wherein a leading portion of the central bore (bore of guide 2) has a greater radial dimension (near spring 10) than 
In regards to claim 27, the modified device of Andreescu discloses a jacket removal tool for removing a jacket from an electrical cable comprising: a cutting cylinder (guide 2) surrounding a longitudinally extending central bore extending therethrough  (opening that extends from the threaded connection with the knife 1 to the engagement with blade holder 4; best identified by 43 in fig. 1.1)
and being rotatable about a longitudinal axis (central axis) that is coaxial with the central bore; a blade housing  (1) affixed to the cutting cylinder at a leading end of the cutting cylinder, the blade housing having a housing bore (central opening) extending coaxially with the central bore, the housing bore (1) having a housing bore diameter that is greater than a central bore diameter of the central bore(guide 2, threads into blade holder 1); a blade (3) mounted on the blade housing (1) such that the blade housing (1) and blade (3) are rotatable with the cutting cylinder (2) and the blade (3) includes a cutting edge that extends in at least partially overlapping relationship with the central bore to provide a desired depth of cut for removing the jacket from an electrical cable inserted into the housing bore; and a drive axle (32 as modified by Mok) aligned parallel to and spaced transversely apart from the longitudinal axis of the cutting cylinder and projecting rearward relative to the leading end of the cutting cylinder, the drive axle being operably coupled with the cutting cylinder (2) to transfer rotational motion of the drive axle to rotational motion of the cutting cylinder, and the drive axle being engageable by a driver (motor of the Mok drill) configured to rotate the drive axle (32 Mok as modified).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andreescu (U.S. Patent 6,513,244) in view of Mok et al. (U.S. Patent 8,075,229), herein referred to as Mok. 3. The modified device of Andreescu does not disclose wherein the drive gear (41) is rotated in a six to one ratio relative to the cutting-cylinder gear (64). Although Mok discloses that the drive gear is smaller than the cutting cylinder gear, they do not disclose that the drive gear is rotated in a six to one ratio relative to the cutting-cylinder gear. However, the difference is thereby a product of a results effective variable about how much torque is needed to drive the tool and the needed mechanical output through the gear ratio within the given spatial parameters. It would have been obvious to one having ordinary skill in the art to have modified the given ratios of gear size and orientation of Matthews in order to maximize the gear system and toque output as dependent on the needs of the system.


Claims 7, 21, 22, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Andreescu (U.S. Patent 6,513,244) in view of Mok (U.S. Patent 8,075,229) and in further view of Warner (U.S. Patent 6,381,850).
In regards to claim 7, Andreescu discloses the claimed invention except wherein the position of the blade is adjustable relative to the central bore to adjust a position of the cutting edge within the central bore. Attention is further directed to the Warner wire stripping tool.  Warner discloses a blade 110 that is disposed in a central bore and that can be adjusted, to extend more or less into the bore to increase or decrease the depth 
In regards to claim 21 and 28, the modified device of Andreescu discloses wherein a blade housing opening (near the blade 110; fig. 8 Warner) is formed in the blade housing (1 Andreescu / 72 Warner), the blade housing is defined in part by a base wall (cylindrical wall) comprising at least one guide surface (surface of the cylindrical wall) with a blade channel (blade chamber 100; Warner Fig. 8) formed in the base wall (blade chamber 100; Warner) , the blade (110 Warner) is disposed in the blade channel (100 Warner) and retained therein on a screw (104 Warner) extending through the blade channel such that rotation of the screw (104 Warner) adjusts the position of the blade within the blade channel. 
In regards to claim 22 and 28, the modified device of Andreescu discloses wherein a spring (102 Warner) is disposed on the screw (104 Warner) between the blade (110 warner) and the blade housing (1 Andreescu) to bias the blade outward from the blade channel (100 Warner).




Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13, 14, 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive. The Applicant contends that Matthews does not teach “a blade housing affixed to the cutting cylinder at or near a leading end of the cutting cylinder”.  As is shown in Figure 2 of Matthews, the liner 46 can be construed as the claimed cutting cylinder and the upper bushing 33 can be construed as the claimed blade housing.  The leading end of the liner mounts against the outer surface of the upper bushing.  As the common definition of “affixed” means to attach in any way, the liner 46 is considered affixed to the upper bushing at the forward end of the liner.  As the liner is being inserted into the upper bushing, while it might be more correct to state that the cutting cylinder is affixed to the blade housing and not vice versa, as the two parts are connected to each other, they are considered mutually affixed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA M LEE/           Primary Examiner, Art Unit 3724